PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROOKS ET AL.   
Application No. 16/072,834
Filed: 25 Jul 2018
For: SENSOR FILM FOR ENDOSCOPIC INSTRUMENTS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 05, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, dated December 06, 2021. The date the issue fee payment was received on March 01, 2022.  Accordingly, the date of abandonment of this application is March 02, 2022.  The Notice of Abandonment was mailed on March 08, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s)(1).

With regards to item (1), the petitioner has filed an Application Data Sheet (ADS) and Substitute Statement on July 05, 2022.  The substitute statements are not acceptable as the residence and mailing address of the signer has not been provided. 37 CFR 1.64(b)(2). The substitute statements do not appear to provide a proper address and residence for the non-signing inventors as applicant’s address and possibly applicant’s residence is provided. Per 37 CFR 1.64(b)(4)(ii), the substitute statement must provide “[t]he last known mailing address where the inventor customarily receives mail, and last known residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor who is not deceased or under a legal incapacity.” Per MPEP 602.08(a), “[i]n situations where an inventor does not execute the oath or declaration and the inventor is not deceased or legally incapacitated, such as in an application filed on or after September 16, 2012 in which a substitute statement under 37 CFR 1.64 is filed, the inventor’s most recent home address must be given to enable the Office to communicate directly with the inventor as necessary.”  

The ADS filed July 5, 2022 does not appear to provide a proper address and residence for the non-inventors as the address and residence of each non-signing inventor appears to be that of applicant. Per 37 CFR 1.63(b)(2), the declaration is required to provide “a mailing address where the inventor customarily receives mail, and residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor.” 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)